DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment(s) and Claim Status
In the Amendment filed June 3, 2022, the title was amended to further describe the intended invention; claims 1, 35, 36, 38 and 39 were amended to further detail line frequency adjustments and supporting processes.  Claims 1-39 have been presented for further consideration.

Response to Arguments
In light of the amendments and remarks, the title objection and 35 USC 112 rejections have been withdrawn.  Regarding the presented art rejections, the examiner agrees in part.  In light of the amendments, the 35 USC 102 rejections related to claims 35-38 are withdrawn.  However, further consideration is required of the respective claims.  Applicant's arguments regarding the 35 USC 103 rejections related to claims 1-7, 12-34 and 39 have been fully considered but they are not persuasive.  In the Remarks, the applicant presents the following arguments regarding claims 1 and 39: 
“Pratt does not disclose or suggest at least "control circuitry configured to controllably change a line frequency of a microgrid away from a nominal frequency," as recited in claim 1;  and Watanabe nowhere teaches or suggests "controllably change a line frequency of a microgrid away from a nominal frequency".
With regards to the above mentioned arguments, the examiner respectfully disagrees. 

In one embodiment of the Pratt et al. reference, grid loads or energy outputs can be adjusted as a function of a determined grid frequency, whereby facilitating grid stability.  As such, the system is capable of using filters and direct measuring devices (e.g., PID filters, initial devices, see par. 46-47) for determining the difference between the [measured] actual and average frequencies, whereby normalizing the frequency difference for use in controlling subsequent devices (secondary devices) (see par. 48-50 and 52).  As such, the active frequency is changed from the nominal frequency as a means for stabilizing the operations of secondary load devices (see cited references below for further details). 
While Pratt teaches of a system and method based on the differences between the measured and normal frequency, wherein a new normalized frequency is generated, the output [new set frequency] is used as an agent to further stabilize activity within the secondary devices of the system.  While Pratt teaches of techniques employing the revised normalized frequency, the reference fails to explicitly focus on operations facilitating stability respective of operations in relation to secondary [end-unit] devices.
The cited Watanabe reference is directed to maintaining grid stability and optimizing control of end-unit devices based on equipment characteristics, active set microgrid frequencies and frequency fluctuations coinciding with changes in load dynamics related to end-use devices. Watanabe relies on a control apparatus which modifies a second set of operations based on the results of a first set frequency, wherein the system evaluates rated power sets and past results related to operational loads, to further forecast values that will accommodate load demands, whereby the forecasts are subsequently used in combination with determined frequency variations aligned with loads (e.g., secondary devices), hence supporting activities of the controller in governing load distribution based on frequency droops for grid stability  (see par. 9, 41 and 76-78).
The following action has been updated to address the presented amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 12-14 and 16-39 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al., US Patent Application Publication No. 2011/0245987 (published October 6, 2011, hereinafter PRATT), in view of Watanabe et al., US Patent Application Publication No. 2014/0252855 (published September 11, 2014, hereinafter WATANABE).

As per claim 1 (Currently Amended), PRATT teaches of an apparatus, comprising:
control circuitry configured to controllably change a line frequency of a microgrid away from a nominal frequency by directing a first set of one or more electrical devices coupled to the microgrid to produce a change in the line frequency through the change in operation of the first set (see fig. 2 and par. 47-50 and 52: based on the differences between the measured and normal frequency, a new normalized frequency is generated, wherein the output is used to further stabilize activity within the secondary devices of the power distribution system to meet the energy demand, respective of the newly directed frequencies), such that the change in line frequency operates as a command for a second set of one or more electrical devices coupled to the microgrid to adjust operation in based on determined line frequency changes produced by the first set (see fig. 2 and par. 50-52 and 62-64: grid loads and energy resources are adjusted as a function of the new/revised normalized frequency, resulting in a more balanced distribution of input/output power, wherein grid event detectors monitor activity and controllers adjust distribution based on determined demands).
While PRATT focuses on controlling a second set of one or more devices based on resultant activity of the first set (see par. 47-50 and 52-54), the art fails to explicitly address adjusting microgrid operation in response to detection of the changed line frequency changeably produced by the first set.  
	Like PRATT, WATANABE is directed to a control apparatus which modifies a second set of operations based on the results of a first set.  However, the art further teaches of energy storage devices responsive to output rate data of the first set, wherein considering rated powers and past results of operational loads in forecasting reference values for load demands, the system makes forecast for the second set based on previously assessed values responsive [e.g., changeability] to the first set, whereby the output controller governs load distribution based on frequency droops to further facilitate stability  (see par. 9, 41 and 76-78).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of WATANABE's system and method of assessing the changeability of a first [leading] set while interjecting frequency droops for stability, with PRATT's system and method of performing operations of the [subordinate] second set based on the leading set, to optimize system-wide operations when a predetermined condition is realized, by anticipating the changeability/forecasted stature of device/system performance in response to conditions and introducing a stability factor to comply with the new standard.	

As per claim 2, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT further teaches of the apparatus of claim 1, further comprising second set control circuitry configured to receive line frequency detection data indicating the detected line frequency (see fig 2 and par. 62-63: the detector captures grid frequencies and grid events), wherein the second set control circuitry is configured to control the adjusting of operation of the second set based on the detected line frequency (see fig. 2 and par. 62-64: upon capturing grid events, communication is transferred to the power distribution system to adjust power accordingly).

As per claim 3, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 2, wherein the second set control circuitry and the control circuitry are part of a common controller configured to communicate with the first set and second set (see fig. 2, element 220 and par. 16-17: the controller is connected to the interface, power distribution system, charger and energy storage).

As per claim 4, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 2, wherein the second set control circuitry comprises local control circuitry arranged proximate to one or more of the electrical devices of the second set (see par. 52: in the power control circuit, when a threshold is determined, a regulation signal induces charge/discharge activities relevant to storage and/or grid elements).

As per claim 5, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 2, wherein the second set control circuitry is configured to control the adjusting of operation of the second set in response to the detected line frequency passing a predetermined line frequency threshold (see par. 57: in the event frequency thresholds are breached (e.g., under-frequency or over-frequency), a response is initiated by the charging and/or distribution elements).

As per claim 6, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 5, wherein the second set control circuitry is configured to change operation of the second set when the detected line frequency passes below the predetermined line frequency threshold (see par. 52: when under frequency events are determined, the regulation signal is forced to accommodate the change in an effort to allow a device to be grid friendly and reduce strain on the power distribution system).

As per claim 7, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 5, wherein the second set control circuitry is configured to change operation of the second set when the detected line frequency passes above the predetermined line frequency threshold (see par. 52: when over frequency events are determined, the regulation signal is forced to accommodate the change in an effort to allow a device to be grid friendly and reduce strain on the power distribution system).

As per claim 12, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 2, wherein the second set control circuitry is configured to control the second set according to a duty cycle (see fig. 5, 6A and 6B, and par. 78: charge/discharge duty cycle indicative of characteristics of the power distribution system).

As per claim 13, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 12, wherein the duty cycle varies based on the detected line frequency (see fig. 5, 6A and 6B, and par. 75, 78 and 80: charging parameters can be analyzed using grid frequency data, wherein frequency events (e.g., over/under frequency events) impacts charge/discharge duty cycles).

As per claim 14, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 2, wherein at least one of the electrical devices of the second set includes an electricity consuming device (see par. 43-44: power is provided to a home/building load devices (e.g., electrical vehicle charging station));
wherein the second set control circuitry is configured to control an adjusting of an
electricity consumption of the electricity consuming device in response to the detected line
frequency (see par. 43-44: consumption is controlled as a function of the grid frequency, wherein the variation is related to loads on the grid).

As per claim 16, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 2, wherein at least one of the electrical devices of the second set includes an electricity generating device (see par. 43-44, and 59: system employs the use of generating devices (e.g., charger, motor, generators, etc.) in the second/subordinate set of as a means to produce power);
wherein the second set control circuitry is configured to control an adjusting of an
electricity generation of the electricity generating device in response to the detected line
frequency (see p59: at least a charger, motor or generator is employed as an electrical generating device in response to a detected line frequency).

As per claim 17, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 2, wherein at least one of the electrical devices of the second set includes an electricity storage device (see fig. 2 and 6A, and par. 42 and 52: system employs the use of at least batteries as a [second set] storage device);
wherein the second set control circuitry is configured to control an adjusting of an
electricity charging power from the microgrid and/or an electricity discharging power to the
micro grid of the electricity storage device in response to the detected line frequency (see fig. 6A and par. 43-44 and 52: consumption is controlled as a function of the grid frequency, wherein the variation is related to loads on the grid).

As per claim 18, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 17, wherein the electricity storage device is a battery energy storage system (see par. 61, batteries are used within the system for energy storage purposes).

As per claim 19, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein WATANABE teaches of the apparatus of claim 1, wherein the control circuitry is configured to control the line frequency to follow a predetermined microgrid load profile (see fig. 9, and par. 9, 76-77 and 87: system relies on facility and characteristics of microgrid load profiles to control frequency changes).

As per claim 20, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein WATANABE teaches of the apparatus of claim 1, wherein the control circuitry is configured to control the line frequency to increase use of or to prioritize a selected electricity generation resource relative to another electricity generation source (see par. 64 and 70: DEG’s and devices with good fuel efficiency and output consumption are prioritized).

As per claim 21, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein WATANABE teaches of the apparatus of claim 20, wherein the selected electricity generation resource is a renewable electricity generation device (see par. 5: solar and wind power generators are employed as power generating elements used in the system).

As per claim 22, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein WATANABE teaches of the apparatus of claim 1, wherein the control circuitry is configured to estimate an electricity usage of the second set based on a history of controlled line frequency and modeled characteristics of electrical devices of the second set (see par. 9 and 41: considering rated powers and past results of operational loads in forecasting reference values for demand for loads).

As per claim 23, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein WATANABE teaches of the apparatus of claim 22, wherein the estimated energy usage is used to estimate a present stored energy and present energy usage or generation of one or more energy storage systems of the second set (see par. 9: the system makes forecast based on previously assessed values).

As per claim 24, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein WATANABE teaches of the apparatus of claim 1, wherein the control circuitry is configured to control the line frequency based on electrical operational characteristics of the second set (see par. 9 and 41: considering rated powers and past results of operational loads in forecasting reference values for demand for loads), line frequency control history that produced change in operation of the second set (see par. 41-42: evaluating past results in an effort to generate forecasts), and at least one criterion for controlling operation of the second set through change of line frequency (see par. 41-42: modifying end-load performance based on a decrease in frequency).

As per claim 25, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 1, wherein the control circuitry is configured to change a relative sensitivity (e.g., considered by the examiner as corresponding to the responsiveness to change) to the line frequency for one or more of the electrical devices of the second set (see par. 10: energy storage devices responsive to output rate data).

As per claim 26, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein WATANABE teaches of the apparatus of claim 25, wherein the control circuitry is configured to assign different sensitivities [e.g., responsive ratings] based on one of a plurality of microgrid operational profiles, wherein the microgrid operational profiles include at least one of a normal profile, isolated profile, or critical profile (see par. 24 and 76-77: governors of DEGs modulate frequency values based on characteristics of the profile (e.g., emergency, normal, error conditions, etc.)).

As per claim 27, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein WATANABE teaches of the apparatus of claim 1, wherein the control circuitry is further configured to select the line frequency command based on electricity demand and/or supply price signals (see par. 39:  power activity resulting from electricity demand, and forecast characteristics).

As per claim 28, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein WATANABE teaches of the apparatus of claim 27, wherein the control circuitry is further configured to select the line frequency command to prioritize usage of a renewable electricity generation device (see par. 64 and 70: DEG’s and devices with good fuel efficiency and output consumption are prioritized respective of line frequency).

As per claim 29, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 1, wherein the control circuitry is further configured to regulate the line frequency to 50 Hz or 60 Hz by controlling operation of the first set without using the second set to change the line frequency (see par. 49 and 68: normalized frequency is scaled to a range via the managing utility or consortium of power grid).

As per claim 30, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 1, further comprising the first set, wherein the one or more electrical devices of the first set includes electricity consuming and/or electricity generating devices (see fig. 2 and par 59: at least a charger, motor or generator is employed as an electrical generating device in response to a detected line frequency in the first set).

As per claim 31, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 1, further comprising the second set, wherein the one or more electrical devices of the second set includes electricity consuming and/or electricity generating devices (see fig. 2 and 8 and par 59: at least a charger, motor or vehicle is employed as an electrical generating device in response to a detected line frequency, and a battery as a consuming devices in the second set), while WATANABE teaches of an assortment of end load devices employed in the second set (see  fig. 1 and par. 24).

As per claim 32, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 2, further comprising a detector coupled to the microgrid that detects the line frequency and sends the line frequency detection data to the second set control circuitry so that the second set control circuitry can provide the adjusting of operation of the second set (see fig. 2 and par. 62-64: grid event and frequency detectors are employed to provide data for the system controller to further facilitate control of the subordinate second set).

As per claim 33, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein WATANABE teaches of the apparatus of claim 1, wherein the second set of one or more electrical devices comprise at least a high priority set of electrical devices and a low priority set of electrical devices (see par. 64 and 70: DEG’s and devices with good fuel efficiency and output consumption are prioritized), wherein the adjusting of operation comprises adjusting operation of the low priority set of electrical devices in response to the detected line frequency and a line frequency trigger associated with the low priority set of electrical devices without adjusting operation of the high priority set of electrical devices (see par. 64 and 70: DEG’s and devices with good fuel efficiency and output consumption are prioritized, wherein higher priority devices maintain steady output without adjustments, while low priority [less efficient] devices are adjusted based on load and demand).

As per claim 34, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 1, wherein the control circuitry is configured to control a line voltage of the microgrid by directing a first set of one or more electrical devices coupled to the microgrid to produce a change in the line voltage through a change in operation of the first set (see fig. 2 and par. 52: adjusting output of the power distribution system to meet the energy demand, respective of detected frequencies and/or frequency events), such that the second set of one or more electrical devices coupled to the microgrid adjusts operation in response to a detected line voltage change produced by the first set (see fig. 2 and par. 62-64: upon capturing grid events, communication is transferred to the power distribution system to adjust power accordingly), wherein WATANABE further focuses on energy storage devices responsive to output rate data of the first set, and in consideration of rated powers and past results of operational loads use in forecasting reference values for load demands, the system makes forecast for the second set based on previously assessed values responsive [e.g., changeability] to the first set (see par. 9 and 41).

As per claim 35 (Currently Amended), PRATT teaches of a method, comprising:
selecting a line frequency of a microgrid that is within a predetermined range associated with control of one or more electrical devices coupled to the microgrid (see par 12 and 48-51: regulation signal operating in a normal frequency range based on characteristic profiles) and away from a nominal line frequency, wherein the selected line frequency corresponds to a line frequency command for the one or more electrical devices to change operation in response to a detection of the selected line frequency (see fig. 2 and par. 47-50 and 52: based on the differences between the measured and normal frequency, a new normalized frequency is determined wherein the output is used to further stabilize secondary devices of the power distribution system to meet the energy demand, respective of the newly directed frequencies); and
adjusting the line frequency to the selected line frequency to command the one or more electrical devices to change operation in response to the detection of the adjusted line frequency (fig. 2 and par. 50-52 and 62-64: grid loads and energy resources are adjusted as a function of the new/revised normalized frequency, resulting in a more balanced distribution of input/output power, wherein grid event detectors monitor activity and controllers adjust distribution based on demands).
PRATT focuses on controlling a second set of one or more devices based on resultant activity of the first set (see par. 47-50 and 52-54), the art fails to explicitly address adjusting the line frequency to the selected line frequency to command the one or more electrical devices to change operation in response to the detection of the adjusted line frequency.
	WATANABE focuses on a control apparatus which modifies a second set of operations based on the results of a first set, whereby considering rated powers and past results related to operational loads to further forecast reference values for load demands, wherein the forecast is used in combination with frequency variations of loads of a end-use set [secondary], whereby the output controller governs load distribution based on frequency droops to further facilitate stability  (see par. 9, 41 and 76-78).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of WATANABE's system and method of assessing the normalized frequency of the grid while interjecting frequency droops for stability for end-use devices, with PRATT's system and method of performing operations of the [subordinate] second set based on the leading set, to optimize system-wide operations when a predetermined condition is realized, by anticipating the changeability/forecasted stature of device/system performance in response to conditions and introducing a stability factor to comply with the new standard.	

As per claim 36 (Currently Amended), PRATT teaches of an apparatus, comprising:
a detector configured to detect a line frequency of a microgrid, wherein the detected line frequency corresponds to a control command for one or more electrical devices coupled to the microgrid (see par. 62), wherein the line frequency is  independently controlled to vary within a range of microgrid line frequencies away from a nominal line frequency to produce the control command (see fig. 2 and par. 47-50 and 52: based on the differences between the measured and normal frequency, a new normalized frequency is determined away from the nominal line frequency, wherein the output is used to further stabilize secondary devices of the power distribution system to meet the energy demand, respective of the newly directed frequencies); and
control circuitry configured to control the one or more electrical devices based on the detected line frequency corresponding to the control command (see fig. 2 and par. 50-52 and 62-64: grid loads and energy resources are adjusted as a function of the new/revised normalized frequency, resulting in a more balanced distribution of input/output power, wherein grid event detectors monitor activity and controllers adjust distribution based on demands).
	WATANABE focuses on a control apparatus which modifies a second set of operations based on the results of a first set, whereby in consideration of the first set frequency, the system further forecast reference values for load demands, wherein the forecasts are subsequently used in combination with frequency variations coinciding with loads of end-use sets [secondary devices], the output controller governs load distribution consistent with frequency droops to facilitate grid stability (see par. 9, 41 and 76-78).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of WATANABE's system of assessing the normalized frequency of the grid while interjecting frequency droops for stability for end-use devices, with PRATT's system of performing operations of the [subordinate] second set based on the leading set, to optimize system-wide operations when a predetermined condition is realized, by anticipating the changeability/forecasted stature of device/system performance in response to conditions and introducing a stability factor to comply with the new standard.	

As per claim 37, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 36, further comprising at least one of the one or more electrical devices coupled to the control circuitry and configured to be controlled by the control circuitry based on the detected line frequency (see fig. 2 and 8, and par. 8: the control circuitry is configured to manage activity with a variety of end devices (e.g., storage devices, vehicles, pumps, etc.)).

As per claim 38, PRATT teaches of a method, comprising:
detecting a line frequency of a microgrid, wherein the line frequency is independently controlled to vary within a range of microgrid line frequencies away from a nominal line frequency by directing a first set of one or more electrical devices to change operation such that the varied line frequency corresponding to the detected line frequency operates as a control command, for a second set of one or more electrical devices coupled to the microgrid (see fig. 2 and par. 12, 49-50 and 62-64: grid event and frequency detectors are employed to determined normalized frequency fluctuations within a predetermined range, wherein the data is subsequently fed to the controller for managing grid devices) (see fig. 2 and par. 47-50 and 52: based on the differences between the measured and normal frequency, a new normalized frequency is determined wherein the output is used to further stabilize secondary devices of the power distribution system to meet the energy demand, respective of the newly directed frequencies); and
controlling the one or more electrical devices of the second set to change operation based on the detected line frequency (see fig. 2 and par. 62 and 65: as a result of controller commands, discrete charge/discharge activities are employed in an effort to maintain frequency state) (see fig. 2 and par. 50-52 and 62-64: grid loads and energy resources are adjusted as a function of the new/revised normalized frequency, resulting in a more balanced distribution of input/output power, wherein grid event detectors monitor activity and controllers adjust distribution based on demands).
	WATANABE further teaches of a method for controlling frequency demands whereby a control apparatus modifies a second set of operations based on the results of a first set, and further forecast values for load demands based on set references.  The forecasts are subsequently used in combination with frequency variations coinciding with loads of end-use sets [secondary devices], wherein the output controller governs load distribution consistent with frequency droops to facilitate grid stability (see par. 9, 41 and 76-78).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of WATANABE's method of evaluating the predetermined normalized frequency of the grid while using frequency droop operations for stability for end-use devices, with PRATT's method of performing operations of the [subordinate] second set based on the leading set, to optimize system-wide operations when a predetermined condition is realized, by anticipating the changeability/forecasted stature of device/system performance in response to conditions and introducing a stability factor to comply with the new standard.	

As per claim 39 (Currently Amended), PRATT teaches of an apparatus, comprising:
control circuitry configured to control a line voltage of a microgrid by directing a first set
of one or more electrical devices coupled to the microgrid to produce a change in the line voltage away from a nominal line voltage through a change in operation of the first set  (see fig. 2 and par. 47-50 and 52: based on the differences between the measured and normal frequency, a new normalized frequency is determined wherein the output is used to further stabilize secondary devices of the power distribution system to meet the energy demand, respective of the newly directed frequencies), such that a second set of one or more electrical devices coupled to the microgrid adjusts operation in response to a detected line voltage changes produced by the first set  (see fig. 2 and par. 50-52 and 62-64: grid loads and energy resources are adjusted as a function of the new/revised normalized frequency, resulting in a more balanced distribution of input/output power, wherein grid event detectors monitor activity and controllers adjust distribution based on demands).
PRATT focuses on controlling a second set of one or more devices based on resultant activity of the first set, but fails to explicitly address adjusting microgrid operation in response to a detected line frequency changeably produced by the first set.  
	WATANABE teaches of a control apparatus which modifies a second set of operations based on the results of a first set, wherein the reference further focuses on energy storage devices responsive to output rate data of the first set, and in consideration of rated powers and past results of operational loads use in forecasting reference values for load demands, the system makes forecast for the second set based on previously assessed values responsive [e.g., changeability] to the first set (see par. 9, 41 and 76-78).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of WATANABE's system of assessing the changeability of a first [leading] set, with PRATT's system of performing operations of the [subordinate] second set based on the leading set, to optimize system-wide operations when a predetermined condition is realized, by anticipating the changeability/forecasted stature of device/system performance in response to conditions.	

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over PRATT and WATANABE, in further view of Rognli et al., US Patent Application Publication No. 2016/0010879 (published January 14, 2016, hereinafter ROGNLI).

As per claim 15, PRATT (par. 42-44) and WATANABE (fig. 4 and par. 5) teach of controlling load consumption devices via storage loads, pumped water storage, batteries, generators and general end-devices, but fail to explicitly teach of an apparatus wherein the electricity consuming device is a water Heater.
ROGNLI teaches of controlling an electric water heater within a grid, as an end-load device within a power distribution system (see fig. 2 and 5, and par. 5 and 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of ROGNI’s electric water heater as a specific type of end-use device relative to the end-load devices [generally] noted in PRATT and WATANABE’s system and method for controlling end-load devices.

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as correction to the above noted 35 USC 112 rejection.

The following is a statement of reasons for the indication of allowable subject matter:  
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, fail to explicitly teach or suggest of a system and method consistent with the subject matter of claims 1, and 8, wherein the line frequency threshold is distributed between a pair of configurable lower and upper threshold frequency values and distributed among a plurality of the electrical devices of the second set such that the second set control circuitry is configured to change the operation of the plurality of the electrical devices of the second set proportionally to the detected line frequency between the lower and upper threshold frequency values.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The combination of Pratt et al., US Patent Application Publication No. 2011/0245987, Watanabe et al., US Patent Application Publication No. 2014/0252855 and Rognli et al., US Patent Application Publication No. 2016/0010879 focus on systems and methods for controlling end-loads in a microgrid based on fluctuations in grid frequency.  The balance of references cited in the attached PTO Form-892 focus on systems and methods used to evaluate line frequencies in microgrid systems and further control end-load devices based on changes in the characteristics of the grid.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119